DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7, 30, 32, 36, 40, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) in view of Shoemaker (US 20080116285 A1).
	Re Claim 1: Wallerstein discloses a system comprising: a device (10 in figs 1 & 2) comprising: 
	an array of interfaces (22, 24, 26, & 34 in fig 2) operable to receive manual input; and  

from viewing and/or touching. In that sense, a card that is inserted into a slot of a reader is still outside of a housing of a reader as the card has not penetrated the physical barrier of and thus still remains outside of the housing.).
	wherein said manual input is indicative of a personal identification code (col 6 lines 50+:  col 9 lines 59-60: user’s PIN number can be entered); 
	said device is operable to communicate a code (col 5 lines 30+: the account number 14,… an authorization code, col 7 lines 29-35: emulates the account number 14 and the identification number, col 4 line 64: the last two digits, denoted 16, of account number 14 embossed on card 10 can be changed to any value from 00 to 99.) to said magnetic strip reader via said magnetic emulator, and
	said magnetic strip reader is operable to utilize said code to confirm a user identity (78 & 84 in fig 5, col 8 lines 33+: if the identification is valid…).
	However, Wallerstein does not disclose that the code is dynamic.
	Shoemaker discloses that a code is dynamic (fig 11, abst: dynamically configurable data, p65 & p74: random number generator).

Re Claim 2: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a display (32 in fig 2). 
Re Claim 3: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said array of interfaces includes a first, second, third, fourth, and fifth button (22, 24, 26, & 34 in fig 2).
Re Claim 5: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a processor (40 in fig 4), wherein said processor controls circuitry (54 in fig 4) that controls communications from said magnetic emulator.
Re Claim 7: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a processor (40 in fig 4) and an integrated circuit chip (col 4 line 57: integrated circuit chip within the card., col 5 line 61: integrated circuit chip 100).
Re Claim 30: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a battery (30 in fig 4). 
Re Claim 32: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a battery, a processor (40 in fig 4), and an integrated circuit chip (col 4 line 57: integrated circuit chip within the card., col 5 line 61: integrated circuit chip 100). 

Re Claim 43: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said magnetic emulator includes a coil (col 5 lines 28+: A transducer 55, such as an inductive coil).

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Gangi (US 7357312 B2).
Re Claim 4: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that device further comprises an RFID.
Gangi however discloses a device comprising an RFID (col 12 lines 18-27, 57 on fig 9).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Gangi’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of facilitating the convenience of wireless communication.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Holtmanns (US 20060196931 A1).

However, Wallerstein modified by Shoemaker does not disclose that device further comprises an RFID.
Holtmanns however discloses a device comprising an RFID (par 0007-0008).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Holtmanns’ teaching in the system of Wallerstein modified by Shoemaker for the purpose of facilitating the convenience of wireless communication.

Claims 6 & 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Silverman (US 20040035942 A1).
Re Claim 6: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that device further comprises an electromagnetic field detector.
Silverman however discloses a device comprising an electromagnetic field detector (20 & 22 in fig 1).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Silverman's teaching in the system of Wallerstein modified by Shoemaker for the purpose of properly interfacing with the read head.
Re Claim 42: Wallerstein modified by Shoemaker discloses the system of claim 1.

Silverman however discloses that a device includes a plurality of detectors (20 & 22 in fig 1).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Silverman's teaching in the system of Wallerstein modified by Shoemaker for the purpose of properly interfacing with the read head.

Claims 8, 44, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Yamazaki (US 20070176622 A1).
Re Claims 8: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that device further comprises a source of light.
Yamazaki however discloses a device comprising a source of light (102 in figs 1a & 1b).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Yamazaki’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of providing additional mode of communicating with external device.

However, Wallerstein modified by Shoemaker does not disclose that said device includes a light sensor.
Yamazaki however discloses that said device includes a light sensor (101 in fig 1).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Yamazaki’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of providing additional mode of communicating with external device.
Re Claim 45: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that said device includes a plurality of light sensors.
Yamazaki however discloses that said device includes a plurality of light sensors (101 in fig 1: sensor comprised of multiple component sensors.  In addition, it would be obvious to add another sensor as a backup in case of failures) 
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Yamazaki’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of providing additional mode of communicating with external device.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Pennaz (US 7599192 B2).
Re Claim 9: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that device further comprises multiple layers of PCB.
Pennaz however discloses a device comprising multiple layers of PCB (140 & 145 in fig 4).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Pennaz’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of promoting miniaturization.  By stacking multiple layers potentially more compact design can be realized.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Vock (US 20030163287 A1).
Re Claim 9: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that device further comprises multiple layers of PCB.
Vock however discloses a device comprising multiple layers of PCB (fig 3B, par 0205-0206).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Vock teaching in the system of .

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Smoot (US 5883606 A).
Re Claim 31: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises a battery (30 in fig 4) and said array of interfaces.
However, Wallerstein modified by Shoemaker does not disclose an array of capacitive touch sensors of a display.
Smoot however discloses an array of capacitive touch sensors of a display (col 8 ll 64+: one could use, for example, an input device 706 such as a touch-sensitive surface on one of the card's two faces. Any of the capacitive, or variable resistance, techniques used to support today's touch-screens can be applied here.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Smoot’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of taking advantage of the intuitiveness of touch screen and as well as the greater durability of capacitive touch screen over resistive touch screen.

Claims 33, 38, 39, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Oogita (US 4806745 A).
Re Claims 33, 38, & 39: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that said device further comprises a first display and a second display, or an additional third display, or an additional fourth display.
Oogita however discloses that said device further comprises a first display and a second display, or an additional third display, or an additional fourth display (fig 11: 84, col 6 ll 45-50: the structure of a display section of an IC card such as the one shown in FIG. 2. FIG. 11 is a plan view of such a display section 82 comprising a liquid crystal cell, characterized as having groups of dot segments 84 (each with 5.times.7 dots for displaying a numeral 0-9), Examiner: Each display section (82) sited is considered an individual display as each display section functions to display a distinct number from 0 to 9 independent from other display sections.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Oogita‘s teaching in the system of Wallerstein modified by Shoemaker for the purpose of ensuring that multiple numbers can be displayed.
Re Claim 41: Wallerstein modified by Shoemaker discloses the system of claim 1, wherein said device further comprises said array of interfaces including several buttons (24 in fig 2).

Oogita however discloses a first display and a second display (fig 11: 84, col 6 ll 45-50: the structure of a display section of an IC card such as the one shown in FIG. 2. FIG. 11 is a plan view of such a display section 82 comprising a liquid crystal cell, characterized as having groups of dot segments 84 (each with 5.times.7 dots for displaying a numeral 0-9), Examiner: Each display section (82) sited is considered an individual display as each display section functions to display a distinct number from 0 to 9 independent from other display sections.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Oogita‘s teaching in the system of Wallerstein modified by Shoemaker for the purpose of ensuring that multiple numbers can be displayed.

Claims 34 & 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Pitroda (US 6769607 B1).
Re Claims 34 & 35: Wallerstein modified by Shoemaker discloses the system of claim 1, 
However, Wallerstein modified by Shoemaker does not disclose that said device further comprises a second magnetic emulator or an additional third magnetic emulator.
Pitroda however discloses a multiple magnetic emulators (col 3 line 66- col 4line 2: “The magnetic stripe emulator may comprise at least one electromagnet.  Two 
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Pitroda’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of emulating multiple tracks of the magnetic stripes.

Claims 37 & 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Poidomani (US 20070034700 A1).
Re Claims 37 & 49: Wallerstein modified by Shoemaker discloses a system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that said device further comprises a first source of light and a second source of light and a third source of light.
Poidomani however discloses that said device further comprises a first source of light and a second source of light and a third source of light (p66: The electronic card may also have, for example, an on/off button 28, an "on" indicator 30, and an "off" indicator 32. In this exemplary embodiment, "on" indicator 30 may be a green LED and the "off" indicator 32 may be a red LED. Also seen on the exemplary card back 14 are a plurality of account interfaces 34. Each account interface 34 preferably has account indicator LED 36 and an account selector switch 38.).
. 

Claims 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallerstein (US 5955961 A) modified by Shoemaker (US 20080116285 A1) in view of Conraux (US 20060086806 A1).
Re Claims 46 & 47: Wallerstein modified by Shoemaker discloses the system of claim 1.
However, Wallerstein modified by Shoemaker does not disclose that said device further comprises a battery and a voltage regulator.
Conraux however discloses that said device further comprises a battery and a voltage regulator (abst: “comprising a voltage regulator capable of extracting from a radio frequency excitation reaching the antenna,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Conraux’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of allowing the card to remain small by not incorporating a battery.
Re Claim 48: Wallerstein modified by Shoemaker discloses the system of claim 1.

Conraux however discloses that said device further comprises an external power source, wherein said device further comprises a voltage regulator operable to regulate power of said external power source (abst: “comprising a voltage regulator capable of extracting from a radio frequency excitation reaching the antenna,”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Conraux’s teaching in the system of Wallerstein modified by Shoemaker for the purpose of allowing the card to remain small by not incorporating a battery.

Response to Arguments
Applicant's arguments have been considered but are not persuasive.
The applicant argued, 
“Claim 1 recites, inter alia, "a magnetic emulator operable to communicate with a magnetic stripe reader from outside of a housing of said magnetic stripe reader[.]" 
In response to the Reply, the Examiner alleges that: "Simply put, the dictionary definition does NOT contradict the intrinsic evidence of record."  (Office Action, p. 15.) 
While on page 15 of the Office Action the Examiner denies a contradiction, on pages 16 and 17, the Examiner contradicts the art of record by using a dictionary definition.
 

"All prior art on the record including Gustin has been considered, but for the claim sets dated 2/14/19 onward, Gustin is not considered to be among the most relevant prior art: and thus, Gustin has not been used in the office action for the claim sets dated 2/14/19 onward." (Office Action, p. 16.) 
"Even though Wallerstein does not use the term 'housing' in the written description, Wallerstein clearly shows a housing in Figure 6; thus, an Official Notice was NOT taken." (Office Action, p. 16.) 
Accordingly, instead of disregarding  the evidence presented by Applicant, the Examiner now alleges that the weight afforded a prior art document is related to whether or not it is considered the most relevant prior art. This is alleged to be so even though the Examiner's most relevant prior art does not use the word housing or speak to the issue at all. Rather, the Examiner relies on a drawing in which the area of issue is obscured (as well as the emulator of the card).”

Examiner assert that the dictionary definition does NOT contradict any evidence of record.  The definition the word, “housing,” as ‘something that covers or protects: such as a case or enclosure (as for a mechanical part or an instrument)’ according to merriam-webster.com. does NOT contradict any prior art on the record including Gustin and Wallerstein.  Applicant is invited to point to exactly where and how the dictionary definition contradicts any prior art on the record.
If the applicant presents new limitation(s) by claim amendment, it is the examiner’s duty to search the prior-arts for the new limitation(s).  If prior-art reference(s) is/are found that more closely match the latest claim that includes the new limitation(s), 
Even though Wallerstein does not use the term 'housing' in the written description, Wallerstein’s Figure 6 (below) shows that a card that is inserted into a slot of a reader is still outside of a housing of a reader.  In Figure 6, the housing is rendered to physically cover internal components such as processor(s), controller(s), circuit board, and etc. of the card reader protecting them from viewing and/or touching. In that sense, a card that is inserted into a slot of a reader is still outside of a housing of a reader as the card has not penetrated the physical barrier of and thus still remains outside of the housing. 

    PNG
    media_image1.png
    358
    412
    media_image1.png
    Greyscale

In response to the applicant’s argument that the area of issue is obscured in the Wallerstein’s drawing, only a tiny portion of the card is not visible.  The vast majority of the card is clearly visible in the drawing and the portion that is not visible obviously is physically contiguous with the part that is visible.  A plain ordinarily interpretation of the drawing is that the card remains outside of the housing of the reader.

See the relevant section copied and pasted below:
“713.01 General Policy, How Conducted [R-08.2017]
IV. SCHEDULING AND CONDUCTING AN INTERVIEW
An interview, whether by video conference, over the telephone, or in person, should be arranged for in advance to insure that the primary examiner and/or the examiner in charge of the application will be available. Use of the USPTO’s Automated Interview Request (AIR) at www.uspto.gov/interviewpractice is encouraged, but in the alternative, the examiner may be contacted by letter, facsimile, electronic mail, or telephone to schedule the interview. An "Applicant Initiated Interview Request" form (PTOL-413A) may be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance and to focus on the issues to be discussed.”  (Emphasis is added.)

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887